JONES, Circuit Judge
(dissenting).
I am compelled to dissent with respect to the amount of compensation allowed by the court to the amici curiae for their professional services in connection with the proceedings which terminated in the vacation of this court’s judgments of June 26, 1935, in the above entitled causes. I do not question the power of the court to award the amici compensation at the expense of the adverse litigant. Nor do I say that they are not entitled to some compensation. But, I do insist that their services are not to be evaluated on the basis of the time and effort expended and the results obtained at a rate of pay which they might charge and have a reasonable right to expect from private clients for comparable services.
The amici themselves asked us to create their status as such in these cases. Having: *262thus volunteered to bring the subject matter officially to our attention for our appropriate action (after the underlying fault of the impeached judgments had been disclosed by official investigations and court trials to'which the amici were not party), it is not a little surprising to me that they should now presume to ask of us an award of compensation on the basis of the value of their services to clients interested in the private aspects of the litigation.
The fact that Universal, against which the fees are to be charged, perpetrated a fraud on this court in obtaining its earlier judgments is immaterial to our present problem. These proceedings do not call for the imposition of penal sanctions and, particularly, not for the pecuniary benefit of counsel who participated therein as friends of the court. Our question is as to how much a court may in good conscience award to amici for their services to the court and not what those services would be worth to private clients. As members of the bar of this court, the amici can have little less interest than the court itself in purging its records of wrongs, — an obligation which these amici, being highly reputable counsel, must have well understood when they proffered their services. They are to be thought of as having primarily acted pro bono publico of their own volition. In no event can it be said that the court independently imposed upon them a wholly unfamiliar task.
But, we did independently choose and appoint a master to conduct the proceedings and to malee findings and recommendations to the court. The master discharged the duties of his office with marked ability. After lengthy hearings and a careful and painstaking study of the evidence and the pertinent law, the master prepared and filed a complete report upon which this court was able to act finally without taking further testimony or making any additional findings. For all of that service, which certainly consumed as much of the master’s valuable time and effort as the amici could justifiably have spent on the case, we awarded the master a fee of $25,000 which, by the way, was his own suggestion as to just compensation for his services. I have seen nothing that would prompt me to conclude that these amici are entitled to any greater sum for their services to the court.
Judge MARIS has authorized me to state that he joins in this dissent.